PER CURIAM.
We affirm the order dismissing the plaintiffs second amended complaint with prejudice and without leave to amend, but reverse the award of attorneys' fees to the defendant pursuant to section 57.105, Florida Statutes (1987). The trial court’s order is deficient “because it contains no finding ... regarding a complete absence of a jus-ticiable issue.” Whitten v. Progressive Casualty Ins. Co., 410 So.2d 501, 506 (Fla.1982). On remand, the trial court may reimpose these fees only if it makes the necessary findings.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.